DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 7, 12, 15, 17, 18 and 20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method, comprising: 
at a first device with a processor, a display, and a camera: 
obtaining an image or video of a physical setting via the camera; 
classifying a physical object into a category based on a feature associated with the physical object that is detected in the image or video; 
providing a computer generated rendering (CGR) environment on the display based on the category; 
transmitting a portion of the image or video, the feature, or the [[classified]] category to a second device; 
receiving a response associated with the physical object, the response determined based on an identification of the physical object performed by the second device; and 


For claim 3, Examiner believes the dependency of this claim should be amended to depend from claim 2 as claim 2 provides antecedent basis for “the generic virtual content” recited within claim 3 and this claim should be amended in the following manner:
The method of claim [[1]] 2, wherein updating the CGR environment comprises replacing the generic virtual content with object-specific content based on [[the]] information about the physical object.

For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein classifying the physical object into [[a]] the category is based on a coarse recognition of the physical object.

For claim 7, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the [[received]] response includes an identification of a sub-category, an identification of a particular type of item, or supplemental information.




The method of claim 1, wherein the [[received]] response associated with the physical object includes an assessment of a condition of the physical object.

For claim 15, Examiner believes this claim should be amended in the following manner:
A system comprising: 
a first device with a display and a camera; 
a processor; and 
a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising: 
obtaining an image or video of a physical setting via the camera; 
classifying a physical object into a category based on a feature associated with the physical object that is detected in the image or video; 
providing a computer generated rendering (CGR) environment on the display based on the category; 
transmitting a portion of the image or video to a second device; - 25 -Attorney Docket No. 097425-00278(P40628US1) 
receiving a response associated with the physical object, the response determined based on an identification of the physical object performed by the second device; and 
updating the CGR environment on the display based on the response.

For claim 17, Examiner believes the dependency of this claim should be amended to depend from claim 16 as claim 16 provides antecedent basis for “the generic virtual content” recited within claim 17 and this claim should be amended in the following manner:
The system of claim [[15]] 16, wherein updating the CGR environment comprises replacing the generic virtual content with object-specific content based on the response associated with the physical object.

For claim 18, Examiner believes this claim should be amended in the following manner:
The system of claim 15, wherein classifying the physical object into [[a]] the category is based on a coarse recognition of the physical object.

For claim 20, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable storage medium storing program instructions that are executable by a processor to perform operations comprising: 
obtaining, by a first device including a camera and a display, an image or video of a physical setting via the camera; 
classifying, by the first device, a physical object into a category based on a feature associated with the physical object that is detected in the image or video; 

transmitting, by the first device, a portion of the image or video to a second device; 
receiving, by the first device, a response associated with the physical object, the response determined based on an identification of the physical object performed by the second device; and 
updating, by the first device, the CGR environment on the display based on the response.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 2, parent claim 1 establishes a “first device” and a “second device.” However, claim 2 goes on to recite the phrase “the device.” This recitation of 
For dependent claim 3, this claim recites the phrase “the generic virtual content.” However, this phrase lacks antecedent basis as parent claim 1 does not refer to any generic virtual content. Instead, it is dependent claim 2 that recites the phrase “a generic virtual content.” Thus, claim 3 is indefinite for failing to provide antecedent basis for “the generic virtual content.” Examiner has suggested amendments in the claim objections above to overcome the rejection.
For dependent claim 11, parent claim 1 establishes a “first device” and a “second device.” However, claim 11 goes on to recite the phrase “the device.” This recitation of “the device” is indefinite as it is unclear to which of the “first device” and “second device” is being referred to. For the 35 U.S.C. 103 Rejections below, Examiner interprets “the device” to be “the first device.”
For independent claim 15, this claim establishes a “first device” and a “second device.” However, claim 15 goes on to recite the phrase “the device.” This recitation of “the device” is indefinite as it is unclear to which of the “first device” and “second device” is being referred to. For the 35 U.S.C. 103 Rejections below, Examiner interprets “the device” to be “the first device.”
For claim 16, parent claim 15 establishes a “first device” and a “second device.” However, claim 16 goes on to recite the phrase “the device.” This recitation of “the device” is indefinite as it is unclear to which of the “first device” and “second device” is 
For claim 17, this claim recites the phrase “the generic virtual content.” However, this phrase lacks antecedent basis as parent claim 15 does not refer to any generic virtual content. Instead, it is dependent claim 16 that recites the phrase “a generic virtual content.” Thus, claim 17 is indefinite for failing to provide antecedent basis for “the generic virtual content.” Examiner has suggested amendments in the claim objections above to overcome the rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10, 11, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., A Support System for Maintenance Training by Augmented Reality, Proceedings of the 12th International Conference on Image Analysis and Processing, 2003 (hereinafter “Nakajima”) in view of Chambon-Cartier (U.S. Patent Application Publication 2021/0011960 A1).

For claim 1, Nakajima discloses a method, comprising: at a first device with a processor, a display, and a camera (disclosing a head-mounted display (HMD) system with a R10000 250 MHZ processor, a head-mounted display (HMD) and a camera (page 2/Section 2.1/Fig. 1 and page 4/Section 3.1.2)): obtaining an image or video of a physical setting via the camera (disclosing the camera obtains an image of a real world environment as a physical setting (page 2/Section 2.1/Fig. 1)); classifying a physical object into a category based on a feature associated with the physical object that is detected in the image or video (disclosing the detection of a feature of a physical object within the captured image to perform object recognition to classify the physical object into a category (page 2/Section 2.1-2.2 and page 3/Section 3.1.1) such as detecting and recognizing a nozzle of an object to classify the object as a fire extinguisher (page 6/Section 3.4.2/Fig. 12)); and providing a computer generated rendering (CGR) (disclosing computer graphics (CG) images are overlaid based on the category of the physical object to render an augmented reality environment for display on the HMD (page 2/Section 2.1) such as where CG images representing a virtual fire-fighting environment is rendered for display on the HMD based on the category of the object as the fire extinguisher (page 6/Section 3.4.2/Fig. 12)).
Nakajima does not disclose transmitting a portion of an image or video, a feature, or a classified category to a second device; receiving a response associated with a physical object, the response determined based on an identification of the physical object performed by the second device; and updating a computer generated rendering environment on a display based on the response.
However, these limitations are well-known in the art as disclosed in Chambon-Cartier.
Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45). Chambon-Cartier discloses a portable electronic device as a fist device for accessing electronic files of images and video of a physical environment captured by a camera where the physical objects within the captured images and video may be tagged with visual indicator tags for categorizing the physical objects (page 4/par. 47-51 and 54; and page 9/par. 93). Chambon-Cartier discloses the portable electronic device may transmit its electronic files of captured images and video to a server as a second device across a network (Fig. 1; pages 5-6/par. 63-64). Chambon-Cartier explains the server processes the captured imaged images and video and the visual indicator tags to 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Nakajima with the teachings of Chambon-Cartier. Chambon-Cartier is analogous art in dealing with a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45). Chambon-Cartier discloses its use of a server is advantageous in confirming the identification of physical objects within captured images and video to appropriately determine additional media elements for the presentation of augmented reality. Consequently, a PHOSITA would incorporate the teachings of Chambon-Cartier into Nakajima for confirming the identification of physical objects within captured images and video to appropriately determine additional media elements for the presentation of augmented reality. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 6, depending on claim 1, Nakajima as modified by Chambon-Cartier discloses wherein the feature is a shape, a color, a size, a volume, or a marker (Nakajima discloses the detection of the feature of the physical object as a shape of the physical object such as a shape of a nozzle of a physical fire extinguisher (page 2/Section 2.1-2.2 and page 3/Section 3.1.1/Fig. 12); Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and explains features detected for physical objects may correspond to shapes (pages 5-6/par. 64); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to detect its features as shapes).

For claim 7, depending on claim 1, Nakajima as modified by Chambon-Cartier discloses wherein the received response includes an identification of a sub-category, an identification of a particular type of item, or supplemental information (Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and explains its server transmits the response across the network to the portable electronic device of a plurality of media elements as supplemental information in association with the physical objects identified in the captured images and video so that the display of the computer-generated augmented reality on the portable electronic device is updated with the media elements supplied by the server (page 3/par. 45 and pages 6-7/par. 70-73); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to implement a server for confirming the identification of its physical object in determining supplemental media elements in updating the presentation and display of its augmented reality environment).

For claim 10, depending on claim 1, Nakajima as modified by Chambon-Cartier discloses further comprising transmitting the category to the second device (Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and discloses a portable electronic device as a fist device for accessing electronic files of images and video of a physical environment captured by a camera where the physical objects within the captured images and video may be tagged with visual indicator tags for categorizing the physical objects (page 4/par. 47-51 and 54; and page 9/par. 93); Chambon-Cartier discloses the portable electronic device may transmit its electronic files of captured images and video with the visual indicator tags for categorizing the physical objects to a server as a second device across a network (Fig. 1; pages 5-6/par. 63-64); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to implement a server for confirming the identification of its physical object in determining supplemental media elements in updating the presentation and display of its augmented reality environment).

For claim 11, depending on claim 1, Nakajima as modified by Chambon-Cartier discloses wherein the received response associated with the physical object includes identification data to be used by the device to identify the physical object in a future (Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and explains its server may scan the transmitted images or videos to determine visual indicator tags for identifying physical objects prior to the presentation of the transmitted images or videos for display on the portable electronic device so that the server stores the information associated with the visual indicator tags for identifying the physical objects in a database for use by the portable electronic device in identifying the physical objects for the future presentation of the transmitted images or videos for display on the portable electronic device (page 8/par. 82 and page 9/par. 89); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to implement a server for confirming the identification of its physical object in determining supplemental media elements in updating the presentation and display of its augmented reality environment). 

For claim 13, depending on claim 1, Nakajima as modified by Chambon-Cartier discloses wherein the first device is a head mounted device (HMD) (Nakajima discloses its device as a head mounted display device (page 2/Section 2.1/Fig. 1 and page 4/Section 3.1.2)).

For claim 14, depending on claim 1, Nakajima as modified by Chambon-Cartier discloses wherein the first device is a mobile electronic device (Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and explains a mobile electronic device may be used in place of wearable computer glasses for presenting augmented reality (page 4/par. 51-52); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to implement a mobile electronic device as its first device in presenting augmented reality). 

For claim 15, Nakajima as modified by Chambon-Cartier discloses a system comprising: a first device with a display and a camera (Nakajima discloses a workstation with a head-mounted display (HMD) and a camera (page 2/Section 2.1/Fig. 1 and page 4/Section 3.1.2)); a processor (Nakajima discloses the workstation includes a R10000 250 MHZ processor (page 4/Section 3.1.2)); and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system (Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and discloses it is known for a device to include memory for storing instructions for execution by a processor page 5/par. 61-62); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to implement memory in its workstation for storing instructions for execution by its processor to perform the functions of its workstation) to perform the method of claim 1 (see above as to claim 1).

For claim 20, Nakajima as modified by Chambon-Cartier discloses a non-transitory computer-readable storage medium storing program instructions that are executable (Nakajima discloses a workstation with a R10000 250 MHZ processor (page 4/Section 3.1.2); Chambon-Cartier similarly discloses a system and method for rendering augmented reality for display with computer-generated graphics (page 2/par. 36 and page 3/par. 45) and discloses it is known for a device to include memory for storing instructions for execution by a processor page 5/par. 61-62); and it follows Nakajima may be accordingly modified with the teachings of Chambon-Cartier to implement memory in its workstation for storing instructions for execution by its processor to perform the functions of its workstation) to perform the method of claim 1 (see above as to claim 1).

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Chambon-Cartier further in view of Goslin et al. (U.S. Patent Application Publication 2020/0151956 A1, hereinafter “Goslin”).

For claim 2, depending on claim 1, Nakajima as modified by Chambon-Cartier does not disclose replacing, enhancing, or supplementing the physical object with generic virtual content from an asset store residing on a device based on a category.
However, these limitations are well-known in the art as disclosed in Goslin.
Goslin similarly discloses a system and method for presenting augmented reality (page 1/par. 1). Goslin likewise discloses a camera as a virtual sensor for capturing images of a physical setting (page 2/par. 20 and page 3/par. 30). Goslin discloses physical objects are detected within the captured images and categorized to determine a type for each of the physical objects (page 4/par. 34). Goslin explains generic virtual versions of the physical objects are accessed from a storage system as an asset store 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima and Chambon-Cartier with the teachings of Goslin. Goslin is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 1). Goslin discloses its use of generic virtual content is advantageous in appropriately replacing physical objects within an augmented reality environment to provide privacy for a user (page 4/par. 35). Consequently, a PHOSITA would incorporate the teachings of Goslin into Nakajima and Chambon-Cartier for appropriately replacing physical objects within an augmented reality environment to provide privacy for a user. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 16, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 2. It follows claim 16 is rejected for the same reasons as to claim 15 and claim 2.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Chambon-Cartier further in view of Han et al. (U.S. Patent 8,055,018, hereinafter “Han”) .


However, these limitations are well-known in the art as disclosed in Han.
Han similarly discloses a system and method for detecting physical objects within images (col. 1/lines 6-7 and col. 2/lines 28-34). Han explains it is known to perform a coarse-level operation for detecting a physical object within an image as a coarse recognition (col. 3/lines 56-67 and col. 4/lines 1-38). It follows Nakajima and Chambon-Cartier may be accordingly modified with the teachings of Han to implement a coarse recognition of its physical object in classifying its physical object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima and Chambon-Cartier with the teachings of Han. Han is analogous art in dealing with a system and method for detecting physical objects within images (col. 1/lines 6-7 and col. 2/lines 28-34). Han discloses its use of a coarse-to-fine strategy is advantageous in improving object image processing speed in performing object image detection method (col. 2/lines 35-39). Consequently, a PHOSITA would incorporate the teachings of Han into Nakajima and Chambon-Cartier for improving object image processing speed in performing object image detection method. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 18, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 4. It follows claim 18 is rejected for the same reasons as to claim 15 and claim 4.

Claims 5, 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Chambon-Cartier further in view of Ashbrook (U.S. Patent Application Publication 2013/0307870 A1).

For claim 5, depending on claim 1, Nakajima as modified by Chambon-Cartier does not disclose a portion of an image or video excludes a second portion of the image or video.
However, these limitations are well-known in the art as disclosed in Ashbrook.
Ashbrook similarly discloses a system and method for presenting augmented reality and sharing visual data between multiple devices (Fig. 1; page 3/par. 28 and 29). Ashbrook discloses a private display as a first device may share visual information with a non-private display as a second device (page 3/par. 27-29 and page 4/par. 32). Ashbrook explains an image shared between the devices may exclude a second portion of the image by graphically obscuring the second portion of the image intended to be private (pages 5-6/par. 43). It follows Nakajima and Chambon-Cartier may be accordingly modified with the teachings of Ashbrook to graphically exclude a second portion of its captured image.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima and Chambon-Cartier with the teachings of Ashbrook. Ashbrook is analogous art in dealing with a system and method for presenting augmented reality and sharing visual data between multiple devices (Fig. 1; page 3/par. 28 and 29). Ashbrook discloses its use of an obscured representation is advantageous 

For claim 8, depending on claim 1, Nakajima as modified by Chambon-Cartier and Ashbrook discloses further comprising: determining whether the image or video satisfies privacy criteria; and determining the portion of the image or video based on the satisfaction of the privacy criteria (Ashbrook similarly discloses a system and method for presenting augmented reality and sharing visual data between multiple devices (Fig. 1; page 3/par. 28 and 29) and discloses a private display as a first device may share visual information such as an image with a non-private display as a second device (page 3/par. 27-29 and page 4/par. 32); Ashbrook explains a user may establish privacy criteria for determining whether information to be displayed is to be marked as private or public so that a determination is made whether the image to be shared satisfies the privacy criteria and determining which portions of the image are to be obscured or non-obscured in sharing between devices (page 5/par. 41-43); and it follows Nakajima and Chambon-Cartier may be accordingly modified with the teachings of Ashbrook to determine how its captured images are transmitted based on privacy criteria).

For claim 9, depending on claim 1, Nakajima as modified by Chambon-Cartier and Ashbrook discloses further comprising determining whether to transmit the portion (Ashbrook similarly discloses a system and method for presenting augmented reality and sharing visual data between multiple devices (Fig. 1; page 3/par. 28 and 29) and discloses a private display as a first device may share visual information such as an image with a non-private display as a second device (page 3/par. 27-29 and page 4/par. 32); Ashbrook explains a user may establish privacy criteria for determining whether information to be displayed is to be marked as private or public so that a determination is made whether the image to be shared satisfies the privacy criteria and determining which portions of the image are to be obscured or non-obscured in sharing between devices (page 5/par. 41-43); and it follows Nakajima and Chambon-Cartier may be accordingly modified with the teachings of Ashbrook to determine how its captured images are transmitted based on privacy criteria).

For claim 19, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 5. It follows claim 19 is rejected for the same reasons as to claim 15 and claim 5.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Chambon-Cartier further in view of Finding et al. (U.S. Patent Application Publication 2018/0053055 A1, hereinafter “Finding”).


Finding similarly discloses a system and method for presenting augmented reality (page 1/par. 1). Finding likewise discloses a wearable computing device as a first device for transmitting images with detected physical objects to a server as a second device (pages 8-9/par. 85). Finding explains the server performs an assessment of the conditions of the detected physical objects and communicates a response of instructions and information to the wearable computing device in updating the presentation of augmented reality on the wearable computing device (page 9/par. 87). It follows Nakajima and Chambon-Cartier may be accordingly modified with the teachings of Finding to perform an assessment of a condition of its physical object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima and Chambon-Cartier with the teachings of Finding. Finding is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 1). Finding discloses its use of a server is advantageous in assessing conditions of detected physical objects to appropriately update the presentation of augmented reality (page 9/par. 87). Consequently, a PHOSITA would incorporate the teachings of Finding into Nakajima and Chambon-Cartier for facilitating sharing of visual data while ensuring appropriate information remains private assessing conditions of detected physical objects to appropriately update the presentation of augmented reality. Therefore, claim 12 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 3 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address the 35 U.S.C. 112 Rejection and any objections discussed above in the Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES TSENG/           Primary Examiner, Art Unit 2613